(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
Por cuanto, el precio de la subasta en un juicio ejecu-*1000tivo hipotecario no cubrió el importe de la cantidad garan-tizada con la hipoteca objeto del procedimiento;
Pon cuanto, como consecuencia de lo expuesto la corte que conoció del procedimiento ordenó al registrador de la propiedad que anulase un embargo posterior a la hipoteca ejecutada, hecho a favor de Henri G. Molina, por haber sido éste notificado expresamente del procedimiento y de la su-basta en los edictos publicados para ella;
Poe cuanto, habiéndose negado el registrador a hacer la cancelación ordenada se ha interpuesto este recurso guber-nativo ;
Poe cuanto, decretada esa cancelación por la corte el re-gistrador no está autorizado para examinar si tal resolución está ajustada a derecho o no. Central Aguirre y otro v. Registrador de Guayama, resuelto el 17 de abril último,
Poe tanto, debe revocarse la nota recurrida y se ordena al Registrador de la Propiedad de San Juan que haga la cancelación decretada por la corte.